Exhibit 10.5

NON-EMPLOYEE DIRECTOR

NON-STATUTORY STOCK OPTION

Granted by

AstroNova, Inc.

Under the 2015 Equity Incentive Plan

This Option is and shall be subject in every respect to the provisions of the
2015 Equity Incentive Plan, as amended from time to time (the “Plan”) of
AstroNova, Inc. (the “Company”), which is incorporated herein by reference and
made a part hereof. The holder of this Option (the “Holder”) hereby accepts this
Option subject to all the terms and provisions of the Plan and agrees that
(a) in the event of any conflict between the terms hereof and those of the Plan,
the latter shall prevail, and (b) all decisions under and interpretations of the
Plan by the Board or the Committee shall be final, binding and conclusive upon
the Holder and his or her heirs and legal representatives. Capitalized terms
used herein but not defined shall have the meaning set forth in the Plan.

 

1. Name of Holder: _____________________

 

2. Date of Grant: _______________________

 

3. Maximum number of shares for which this Option is exercisable:
____________________________

 

4. Exercise (purchase) price per share: ___________________________

 

5. Method of Exercise: The Option may be exercised, in whole or in part, by
submitting a written notice (including by electronic mail) to the Company,
signed by the Holder or such other person who may be entitled to exercise such
option, and specifying the number of Common Shares as to which the option is
being exercised. Such notice shall be accompanied by the payment of the full
option price for such Common Shares. Payment shall be made (i) in the form of
cash or check payable to the Company for an amount equal to the exercise price
of the Common Shares being purchased, (ii) by delivering to the Company
previously owned and unencumbered shares of Common Stock in an amount equal to
the exercise price of the Common Shares being purchased, or, (iii) with the
consent of the Company, by any of the other methods set forth in the Plan. After
the exercise of the option and full payment therefor, Common Shares representing
the number of Common Shares for which this option has been exercised shall be
issued either (i) in certificate form or (ii) in book entry or electronic form,
registered in the name of the Holder.

 

6. Expiration Date of Option: _______________________

 

7. Vesting Schedule: The option shall vest in full immediately prior to the
Company’s next Annual Meeting of Shareholders following the date hereof. All
vesting shall cease on the date of termination of Service.



--------------------------------------------------------------------------------

8. Termination of Service.

If the Holder fails to be re-elected to the Board, resigns or otherwise ceases
to be a director of the Company for reasons other than death or Disability (as
defined in the Plan), any portion of the option which is not exercisable on such
date shall immediately terminate, and any remaining portion shall terminate if
not exercised before twenty-four (24) months following such termination, or at
such earlier time as may be applicable under Paragraph 6 above.

If the Holder ceases to be a director of the Company by reason of death or
Disability, any portion of the option which is not exercisable on such date
shall become immediately exercisable, and may be exercised at any time before
the expiration of twenty-four (24) months following the date of death or
commencement of Disability, or such earlier time as may be applicable under
Paragraph 6 above.

 

9. Tax Withholding. The Company’s obligation to deliver shares shall be subject
to the Holder’s satisfaction of any federal, state and local income and
employment tax withholding requirements, which withholding may be satisfied by
cash payment or through the delivery or surrender to the Company of Shares,
valued at fair market value, which the holder owned prior to exercise; provided
that, any such already-owned Shares delivered to pay withholding taxes, if
originally acquired from the Company, shall have been held at least six months.

 

10. Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company, 600 East Greenwich Avenue, West Warwick, RI 02893, attention of the
president, or such other address as the Company may hereafter designate.

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his or her address
furnished to the Company or when deposited in the mail, postage prepaid,
addressed to the Holder at such address.

IN WITNESS WHEREOF, the parties have executed this Option, or caused this
Option, as of the Date of Grant.

 

ASTRONOVA, INC. By:      

Name:

Title:

The undersigned Holder hereby acknowledges receipt of a copy of the Plan and
this Option, and agrees to the terms of this Option and the Plan.

_______________________________________

 

2